Citation Nr: 0824063	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  07- 13 887	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for service-connected degenerative disc disease of the lumbar 
spine (low back disability).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active military duty from July 1954 to 
January 1960.  

This case comes before the Board of Veterans Appeals (the 
Board) on appeal of a September 2006 rating decision of the 
RO, which granted service connection for low back disability 
and assigned a 10 percent evaluation effective February 3, 
2006.  An April 2007 rating decision granted an evaluation of 
20 percent for service-connected low back disability, 
effective February 3, 2006; this rating decision also granted 
service connection for right leg radiculopathy associated 
with the veteran's service-connected low back disability, 
which was assigned a 10 percent evaluation effective February 
3, 2006.  The veteran timely appealed the assigned rating for 
his service-connected low back disability.

The veteran testified at a personal hearing before the 
undersigned Acting Veterans Law Judge sitting in Washington, 
D.C. in June 2008, and a transcript of the hearing is of 
record.  

The issues of entitlement to service connection for cervical 
spine disability due to service injury, entitlement to 
service connection for radiculopathy of the left leg on a 
secondary basis, and entitlement to an evaluation in excess 
of 10 percent for service-connected right leg radiculopathy 
were raised at the hearing on behalf of the veteran.  As 
these claims have not been adjudicated by the agency of 
original jurisdiction (AOJ), they are referred to the AOJ for 
adjudication.

A motion to advance this case on the Board's docket raised at 
the veteran's personal hearing on June 18, 2008 was granted 
on June 26, 2008 due to the veteran's age.  See 38 U.S.C.A. 
§ 7107 (West 2002); 38 C.F.R. § 20.900(c) (2007).  

This case is being remanded to the AOJ via the Appeals 
Management Center, in Washington, DC.  



REMAND

The Board notes that the veteran testified at his June 2008 
hearing that his service-connected low back disability had 
gotten worse since the last VA examination, and his 
representative requested that the case be remanded to the AOJ 
for examination to determine the current symptomatology of 
the veteran's service-connected low back disability.  

Additionally, the Board notes that there is medical evidence 
on file dated from May 2006 through April 2008 that was 
received after the most recent Supplemental Statement of the 
Case in November 2007 and is not accompanied by a waiver of 
RO review.  See 38 C.F.R. § 20.1304 (2007).  

VA has the authority to schedule a compensation and pension 
examination when such is deemed to be necessary, and the 
veteran has an obligation to report for that examination.  
Pursuant to 38 C.F.R. § 3.327(a) (2007), an examination will 
be requested whenever VA determines, as in this case, that 
there is a need to verify the current severity of a 
disability.  See also 38 C.F.R. § 3.159 (2007).  

Accordingly, this matter is being REMANDED to the AOJ for the 
following actions:  

1.  The AOJ should take appropriate steps 
to contact the veteran and request that 
he identify specific names, addresses and 
approximate dates of treatment, both VA 
and private, for all health care 
providers who have treated him for his 
service-connected low back disability 
since March 2008, the date of the most 
recent treatment records on file.  After 
securing any appropriate consent from the 
veteran, VA must attempt to obtain copies 
of all treatment records identified by 
the veteran that have not been previously 
secured.  If VA is unsuccessful in 
obtaining any medical records identified 
by the veteran, it must inform the 
veteran and his representative of this 
and request them to provide copies of the 
outstanding medical records.  

2.  The veteran should be afforded an 
examination by an appropriate health care 
provider to determine the current 
severity of his service-connected low 
back disability.  The claims files must 
be made available to and reviewed by the 
examiner in conjunction with the 
examination.  Any indicated diagnostic 
tests and studies, including 
X-rays, must be accomplished.  

The examiner should identify all of the 
disabling manifestations specifically 
attributable to the service-connected 
low back disability.  The examiner 
should comment as to whether the 
service-connected low back disability is 
productive of any functional loss.  A 
complete rationale for all opinions must 
be provided.  The report prepared must 
be typed.  

3.  The AOJ must notify the veteran that 
it is his responsibility to report for 
the above examination and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2007).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.  


4.  Following completion of all indicated 
development to the extent possible, the 
AOJ must readjudicate the claim for an 
initial evaluation in excess of 20 
percent for service-connected low back 
disability based on all relevant evidence 
on file, to include consideration of 
38 C.F.R. § 3.321(b)(1) (2007).  If the 
issue continues to be denied, the AOJ 
must provide the veteran and his 
representative with a Supplemental 
Statement of the Case and the opportunity 
to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

FINALLY, THE BOARD NOTES THAT THIS CASE HAS BEEN ADVANCED ON 
THE DOCKET AND MUST BE AFFORDED EXPEDITIOUS TREATMENT.  The 
law requires that all claims that are remanded by the Board 
or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2005).  



_________________________________________________
JOHN NILON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).

